Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 1 of 7 PageID #: 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF KENTUCKY
                    BOWLING GREEN DIVISION


KIMBERLY G. RUHE,

             Plaintiff,

v.                                          Case No. ____________________
                                                      1:20CV-145-GNS


HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

             Defendant.


                              NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1446, Hartford Life and Accident Insurance

Company, (“Hartford” or “Defendant”) hereby files this Notice of Removal of this

case from the Circuit Court of Casey County, Kentucky, Case No. 20-CI-00080,

where it is currently pending, to the United States District Court for the Western

District of Kentucky.     As discussed below, removal of this action is proper

pursuant to this Court’s federal question subject-matter jurisdiction under

28 U.S.C. § 1331 and § 1441, because Plaintiff’s claims against Hartford invoke

the Court’s federal question jurisdiction under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Defendant respectfully

shows the Court as follows:
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 2 of 7 PageID #: 2




      1.     Plaintiff Kimberly G. Ruhe instituted a civil action against Hartford in

the Circuit Court of Casey County, Kentucky, on July 23, 2020. True and correct

copies of the Complaint and Summons, which are all of the pleadings, process, and

orders served upon Hartford in the Circuit Court action, are attached hereto as

Exhibit A.

      2.     Plaintiff’s Complaint was served on Hartford on July 28, 2020.

Accordingly, this Notice of Removal is filed within thirty (30) days after receipt by

Hartford of the initial pleading on which the aforesaid action is based pursuant to

Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that Plaintiff’s claim invokes this Court’s federal question

jurisdiction under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq.

      4.     The United States District Court for the Western District of Kentucky

is the federal judicial district embracing the Circuit Court of Casey County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(b) and 1441(a).

                   FEDERAL QUESTION JURISDICTION

      5.     In her Complaint, Plaintiff alleges that she was insured under a long-

term disability (“LTD”) policy issued by Hartford to her employer, Amedisys,


                                         2
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 3 of 7 PageID #: 3




which insured the employees of the company. See Exhibit A at 3 (¶¶ 6-7). Based

on an alleged denial of LTD benefits, Plaintiff seeks payment of contractual

benefits, attorney’s fees, interest, and any and all other relief to which she is

entitled. See Exhibit A at 4 (¶¶ 14-18), 5 (“Wherefore” paragraph).

      6.     Hartford issued Group Policy No. GLT-677808 (the “Policy”) to

Amedisys to insure the LTD component of its welfare benefit plan (the “Plan”),

which is an “employee welfare benefit plan,” 29 U.S.C. § 1002(1), pursuant to

ERISA. Plaintiff was a participant in the Plan based on her employment with

Amedisys. See Exhibit A at 3 (¶¶ 6-7)). A copy of the Policy is attached hereto as

Exhibit B.    The Policy includes additional information expressly referencing

ERISA and providing a statement of participant’s rights under ERISA. See Exhibit

B at pp. 32-37.

      7.     Although Plaintiff’s claims are couched in the language of a state law

contract and tort action, the United States Supreme Court has held that where

Congress so completely preempts a particular area of law, the lawsuit arising under

state law becomes federal in character. Metropolitan Life Ins. Co. v. Taylor, 481

U.S. 58, 63-64 (1987); see also Milby v. Liberty Life Assur. Co., 102 F. Supp. 3d

922, 927 (W.D. Ky. 2015). Indeed, the Supreme Court has recognized that the

comprehensive remedial scheme established by ERISA for loss or denial of

employee benefits is one area where Congress intended to provide for complete or


                                         3
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 4 of 7 PageID #: 4




super preemption of state law claims. Taylor at 64-67; Aetna Health, Inc. v.

Davila, 542 U.S. 200, 209 (2004) (noting that causes of action within the scope of

§ 1132(a) are removable). “As a defense, [federal preemption] does not appear on

the face of a well-pleaded complaint, and, therefore, does not authorize removal to

federal court. . . . One corollary of the well-pleaded complaint rule developed in

the case law, however, is that Congress may so completely pre-empt a particular

area that any civil complaint raising this select group of claims is necessarily

federal in character.” Taylor, 481 U.S. at 63-64 (citation omitted). Thus, ERISA

“converts an ordinary state law complaint into one stating a federal claim for

purposes of the well-pleaded complaint rule.” Id. at 65. “Accordingly, this suit,

though it purports to raise only state law claims, is necessarily federal in character

by virtue of the clearly manifested intent of Congress. It, therefore, ‘arise[s] under

the . . . laws . . . of the United States,’ 28 U.S.C. § 1331, and is removable to

federal court by the defendants[.]” Id. at 67. Therefore, when a plaintiff is seeking

relief that could have been brought under § 1132, such as Plaintiff here, that action

is completely preempted by ERISA. Davila, 542 U.S. at 210.

      8.     In this action, it is abundantly clear that Plaintiff’s claims are

completely preempted by ERISA as her Complaint explicitly seeks to recover

benefits under the Policy.      See Exhibit A at 4-5 (¶¶ 20, 25, “Wherefore”

paragraph). Despite alleging in a conclusory manner that the Plan does not meet


                                          4
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 5 of 7 PageID #: 5




the qualifications of ERISA, Plaintiff tacitly admits that the Plan may be subject to

ERISA by alternatively alleging ERISA causes of action. See Exhibit A at 5

(¶¶ 24-25).

      9.       For the foregoing reasons, Plaintiff’s claims seek to recover benefits

under an ERISA-governed plan. This Court therefore has original jurisdiction of

this civil action pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) and (f).

Accordingly, this cause of action, which could have originally been filed in this

Court, is subject to removal under 28 U.S.C. § 1441(a) as an action arising under

federal law.

                                 MISCELLANEOUS

      10.      A copy of this Notice of Removal is being filed with the Circuit Court

of Casey County, Kentucky, as provided by law, and written notice is being sent to

Plaintiff’s Counsel.

      11.      Along with this Notice of Removal, Hartford will tender to the Clerk

of this Court the funds necessary to secure removal.

      12.      This Notice of Removal is filed within thirty (30) days after receipt by

Hartford of the initial pleading on which the aforesaid action is based pursuant to

Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

      13.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.




                                           5
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 6 of 7 PageID #: 6




       14.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Western District of

Kentucky.

       15.      If any question arises as to the propriety of this removal, Hartford

respectfully requests the opportunity to present a brief and argument in support of

its position.

       Based on the foregoing, Defendant Hartford Life and Accident Insurance

Company, by and through its undersigned counsel, prays that the above action

currently pending against it in the Circuit Court of Casey County, Kentucky, be

removed to this Court.

       Respectfully submitted this 21st day of August 2020.


                                        /s/ William B. Wahlheim, Jr.
                                        William B. Wahlheim, Jr.
                                        Attorneys for Defendant Hartford Life and
                                        Accident Insurance Company
                                        [application for admission pro hac vice to be
                                        filed]



OF COUNSEL:
Maynard, Cooper & Gale, P.C.
1901 Sixth Avenue North, Suite 1700
Birmingham, Alabama 35203
(205) 254-1000




                                           6
Case 1:20-cv-00145-GNS-HBB Document 1 Filed 08/21/20 Page 7 of 7 PageID #: 7




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this the 21st day of August 2020:

      Philip G. Fairbanks
      Bartley K. Hagerman
      Mehr, Fairbanks & Peterson
      Trial Lawyers, PLLC
      201 West Short Street, Suite 800
      Lexington, Kentucky 40507
      Telephone: 859-225-3731
      Facsimile: 859-225-3830
      pgf@austinmehr.com
      bkh@austinmehr.com
      Counsel for Plaintiff


                                     /s/ William B. Wahlheim, Jr.
                                     OF COUNSEL




                                         7
